DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) was submitted on 03/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yarmis et al. (US PGPUB US 2016/0317895 A1, hereinafter referred to as “Yarmis”). 
Yarmis teaches a swing measuring attachment (Figs. 7 and 8, 104), comprising: a base portion (Figs. 7-8 and 10, 150); and a protrusion (Figs. 7 and 8, 124) protruding from the base portion along a normal direction of the base portion, wherein the protrusion is provided with a screw thread (Figs. 7 and 8, 130), and a projection (Figs. 7 and 8, 138) having no screw thread is provided at an end portion on an opposite side of the protrusion from the base portion, (Paragraph 0133 and 0135-0136). (See Annotated Figs. 7 and 8 of Yarmis).

Regarding claim 2, Yarmis teaches wherein in side view from a direction orthogonal to the normal direction, a part of the protrusion configured to engage with a fitted hole has a straight shape (Para 0133, “The fastening portion 124 can include a shaft 128 having an external thread 130 that can be used to threadingly engage a complementary opening in an instrument”).  

Regarding Claim 3, Yarmis teaches wherein in plan view from the normal direction, the base portion has a circular shape (Fig. 10, 104 and 150), and the base portion includes, at an outer circumferential edge thereof, a skirt portion (Figs. 7 and 8, 146, 148) protruding in a direction parallel to a protruding direction of the protrusion (Para 0137, “The support portion 122 of the base 104 includes a first wall 146 and a second wall 148 circumferentially extending from a support surface 150 in a direction parallel to the central vertical axis A.sub.2. The first and second walls 146, 148 can be positioned at opposing sides of the support surface 150 and can form a first side opening 152 and a second side opening 154 located between the first and second walls 146, 148”).


    PNG
    media_image1.png
    824
    674
    media_image1.png
    Greyscale

Annotated Figs. 7 and 8 of Yarmis
	Regarding Claim 4, Yarmis teaches wherein the skirt portion is provided with a plurality of ribs (Figs. 7and 8, ribs 160; vertical ribs 168, 170) that are in contact with the base portion and the skirt portion, the plurality of ribs extending from the skirt portion toward the protrusion (Figs. 7 and 8; Para 0138-0139, “one or more horizontal inner ribs 160 extending and/or crossing relative to each other between the first and second walls 146, 148 and the lip 158. The inner ribs 160 can extend in directions perpendicular to the central vertical axis A.sub.2 … an interior vertical rib 168, 170 aligned with and positioned below the slots 162, 164. The slots 162, 164 and the vertical ribs 168, 170 can provide a space configured and dimensioned to receive complementary extensions from a cap”).

Regarding Claim 5, Yarmis teaches wherein in side view from a direction orthogonal to the normal direction, the skirt portion is provided with a cut-out portion (Figs. 7 and 8; 152 and 154) that is wider than a width of the protrusion (Para 0137, “a first side opening 152 and a second side opening 154 located between the first and second walls 146, 148. The circumferential distance of the first side opening 152 between the first and second walls 146, 148 can be dimensioned greater than the circumferential distance of the second side opening 154”).  

Regarding Claim 6, Yarmis teaches wherein in side view from a direction orthogonal to the normal direction, the skirt portion includes, at an outer circumferential side face thereof, a mark (Fig. 7, 159) for positioning (Para 0138, “a positive mark 159, e.g., a “+”, formed thereon to provide a user with a label for the proper orientation”).

Regarding Claim 7, Yarmis teaches on an opposite side of the base portion from the protrusion, an attachment structure (Para 0139; Figs. 7 and 8, slots 162, 164 and the vertical ribs 168, 170) for a measuring apparatus main body, the swing measuring attachment including a first fitting portion and a second fitting portion (Figs. 7 and 8, slots 162, 164 and the vertical ribs 168, 170) along a circumferential edge portion of the base portion, and the first fitting portion and the second fitting portion differ in length from each other (Para 0139, “The slots 162, 164 and the vertical ribs 168, 170 can provide a space configured and dimensioned to receive complementary extensions from a cap (which will be discussed below) such that the base 104 and the cap can interlock to maintain the internal components therein”)

Regarding Claim 8, Yarmis teaches a swing measuring apparatus (Figs. 3 and 4, 100), comprising: a swing measuring attachment (Figs. 7 and 8, 104) according to claim 3; a swing measuring unit (Para 0125, a sensor module) including an inertial sensor; and a measuring apparatus main body (Figs. 3 and 4, 102) accommodating the swing measuring unit (Para 0125, “The device 100 can include a sensor module with a processing device therein for detecting an impact between a swinging instrument and an object …The sensor module can transmit swing information to an electronic device …”; Para 0129, “the device 100 includes a cover 102 which acts as a housing and surrounds an internal assembly of components, and a base 104. The cover 102 can house sensor module circuitry”).

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ROSE (US PGPUB US 2013/0065703 A1) teaches housing for a sensor of a club tag for collecting data regarding playing game of golf where the housing includes a horizontal floor, sidewalls and threads (Figs. 4-9). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BYUNG RO LEE whose telephone number is (571)272-3707.  The examiner can normally be reached on Monday-Friday 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2555.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BYUNG RO LEE/Examiner, Art Unit 2866   


/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858